UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER: 811-1027 NAME OF REGISTRANT: VANGUARD WORLD FUND ADDRESS OF REGISTRANT: PO BOX 2600, VALLEY FORGE, PA 19482 NAME AND ADDRESS OF AGENT FOR SERVICE: HEIDI STAM PO BOX 876 VALLEY FORGE, PA 19482 REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (610) 669-1000 DATE OF FISCAL YEAR END: AUGUST 31 DATE OF REPORTING PERIOD: JULY 1, 2009 - JUNE 30, 2010 FUND: VANGUARD TELECOMMUNICATION SERVICES INDEX FUND ISSUER: ABOVENET, INC. TICKER: ABVT CUSIP: 00374N107 MEETING DATE: 6/24/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: JEFFREY A. BRODSKY ISSUER YES FOR FOR ELECTION OF DIRECTOR: MICHAEL J. EMBLER ISSUER YES FOR FOR ELECTION OF DIRECTOR: WILLIAM G. LAPERCH ISSUER YES FOR FOR ELECTION OF DIRECTOR: RICHARD POSTMA ISSUER YES FOR FOR ELECTION OF DIRECTOR: RICHARD SHORTEN, JR. ISSUER YES FOR FOR ELECTION OF DIRECTOR: STUART SUBOTNICK ISSUER YES FOR FOR PROPOSAL #02: TO RATIFY THE SELECTION BY THE AUDIT ISSUER YES FOR FOR COMMITTEE OF THE BOARD OF DIRECTORS OF BDO SEIDMAN, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, PROPOSAL #03: TO APPROVE AN AMENDMENT TO THE ISSUER YES AGAINST AGAINST COMPANY'S CERTIFICATE OF INCORPORATION INCREASING THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM PROPOSAL #04: TO APPROVE THE 2 ISSUER YES FOR FOR PURCHASE PLAN.
